                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________

MILWAUKEE CENTER FOR
INDEPENDENCE, INC.,
         Plaintiff,

      v.                                               Case No. 15-C-1479

MILWAUKEE HEALTH CARE, LLC and
WILLIAM NICHOLSON,
           Defendants.
______________________________________________________________________

                                DECISION AND ORDER

      Plaintiff Milwaukee Center for Independence, Inc. (“MCFI”), brought this action

for breach of contract and conversion/civil theft against defendants Milwaukee Health

Care, LLC, and William Nicholson. In prior decisions, I granted summary judgment to

MCFI on certain claims and issues. A final judgment was entered on September 18,

2018. On October 16, 2018, the defendants filed a notice of appeal. Before me now are

two post-judgment motions. In the first, the plaintiff moves, under 28 U.S.C. § 1963, for

permission to register its judgment in other districts. In the second, the defendants move

to supplement the record on appeal.

A.    Motion to Permit Registration

      Under 28 U.S.C. § 1963, a judgment may be registered in another district when

the judgment has become final by appeal or the expiration of the time to appeal. In the

present case, an appeal is pending, and therefore this provision of § 1963 does not

permit registration. However, § 1963 also provides that a judgment may be registered in

another district when, for good cause shown, the court so orders. The plaintiff in its




                                            1
motion argues that good cause exists for permitting immediate registration in this case,

even though the judgment is the subject of an appeal.

         The judgment at issue applies to both defendants. However, only Nicholson has

responded to the plaintiff’s motion to permit registration. His response, in its entirety,

reads as follows: “Nicholson is preparing and intends to file shortly a motion to stay

execution of the judgment. Because a stay of execution would moot MCFI’s motion to

permit    registration,   Nicholson   respectfully   requests   that   the   Court   postpone

consideration of MCFI’s motion until after the Court has ruled on the forthcoming motion

to stay execution.” ECF No. 148.

         Nicholson filed his response on November 29, 2018. To date, he has not filed a

motion to stay execution. I thus assume that he has abandoned his intent to do so.

Moreover, because neither Milwaukee Health Care nor Nicholson filed a substantive

response to the motion to permit registration within the time allowed by the local rules, I

will treat the motion as unopposed and will grant it for that reason. See Civil L.R. 7(d)

(“Failure to file a memorandum in opposition to a motion is sufficient cause for the Court

to grant the motion.”).

B.       Motion to Supplement the Record

         The defendants move to supplement the record under Federal Rule of Appellate

Procedure 10(e)(2)(B). This rule allows a district court to correct or supplement the

record on appeal when “anything material to either party is omitted from or misstated in

the record by error or accident.” The purpose of the rule is “to ensure that the record

reflects what really happened in the district court.” Gallo v. Mayo Clinic Health System-

Franciscan Medical Center, Inc., 907 F.3d 961, 964 (7th Cir. 2018) (quoting United

States v. Banks, 405 F.3d 559, 567 (7th Cir. 2005)). The rule does not “enable the
                                               2
losing party to add new material to the record in order to collaterally attack the trial

court’s judgment.” Id. at 964–65.

       The defendants seek to supplement the record in two ways. First, they seek to

replace two “borrowing base certificates” that already appear in the record with copies

that they contend are more legible. Second, they seek to supplement the record with

two “control agreements” that were never part of the district-court record.

       I begin with the borrowing base certificates. The illegible copies of these

certificates appear in the record as part of an exhibit to a deposition. See ECF No. 70-

23 at pp. 23–24. The defendants contend that a “scanning error” resulted in the

documents being submitted in an illegible form. Mot. to Supp. ¶ 9. However, it was not

the defendants who filed these documents in an illegible form. The plaintiff filed them.

And the plaintiff does not contend that it made an error in submitting illegible copies of

these documents. Instead, the plaintiff notes that the certificates were part of a larger

exhibit that was discussed during a deposition, and that it was the first few pages of the

exhibit—not the certificates—that were relevant to the point the plaintiff was making. Br.

in Opp. at 4–5, ECF No. 151. Therefore, the plaintiff implies, it had no reason to submit

legible copies of these documents.

       The plaintiff also disputes that the defendants’ legible documents are authentic

copies of the same documents the plaintiff submitted. The plaintiff notes that the illegible

copies were unsigned, while the legible copies are signed. The defendants have

attached documents to their reply brief and represent that they are legible copies of the

unsigned certificates.

       I will assume that the parties’ dispute over the authenticity of the legible

documents could be resolved. However, I will still deny the defendants’ request to add
                                             3
the legible copies to the appellate record. As noted, the purpose of having the district

court consider a Rule 10(e)(2) motion is to allow that court to ensure that the record on

appeal reflects what actually happened in the district court. In the district court, only

illegible copies of the certificates were submitted. Thus, no error or accident has caused

the record on appeal to differ from the record in the district court.

       Turning to the control agreements, I reach the same result. The control

agreements were never part of the record in the district court. Although I did refer to a

“control agreement” several times in my decision on the parties’ motions for summary

judgment, I never actually construed or interpreted (or otherwise considered) any actual

control agreement. Instead, my discussion of the control agreement was based on (1)

provisions in the contracts between the plaintiff and Milwaukee Health Care that

referred to the control agreement, and (2) other evidence in the record that described

the effect of the control agreement on the funds at issue in this case (which were known

as the “BIRC Collections”). See Traumatic Brain Injury Services Agreements § 8(c);

Nicholson Statement of Undisputed Facts ¶ 104, ECF No. 62; Dep. of Leslie Hargis

50:19–52:10, ECF No. 63-4; Resp. to Pl. Proposed Findings of Fact ¶¶ 49–50, ECF No.

74. Thus, the omission of the control agreements from the appellate record is not the

result of any error or accident. It is the result of their not having been submitted to, or

considered by, the court prior to entry of final judgment. In short, the appellate record,

as it stands, correctly reflects the record as it existed in the district court.

       The defendants note that the court of appeals will sometimes make exceptions to

Rule 10(e) and allow the record on appeal to be supplemented with materials that were

not part of the district-court record. See United States v. Miller, 832 F.3d 703, 704 (7th

Cir. 2016); Brown v. Watters, 599 F.3d 602, 604 n.1 (7th Cir. 2010). They then ask me
                                                4
to allow supplementation under the authority of these cases. But I do not understand

these cases to hold that the district court has authority to make exceptions to Rule

10(e). Rather, in each case, it was the court of appeals that decided to make an

exception, and an influential commentator has noted that this seems to be an exercise

of the court of appeals’ inherent power. 16A Charles Alan Wright, et al., Federal

Practice & Procedure § 3956.4 (4th ed. Westlaw 2018) (“In special circumstances, a

court of appeals may supplement the record to add material not presented to the district

court, though this is rare enough that many of the decisions noting the court’s power to

do so go on to say that the power will not be exercised under the circumstances of the

case. Because Rule 10 does not in terms provide for such supplementation, some

courts state that it constitutes an exercise of inherent power.” (footnote omitted)).

Moreover, as noted above, the district court’s role under Rule 10(c) is to ensure that the

record accurately reflects what happened in the district court. Here, I performed that role

by noting that neither the legible certificates nor the actual control agreements were

presented to the district court prior to entry of final judgment. Whether the record should

be supplemented to include these other materials that were not presented to the district

court is something for the court of appeals to decide.

                                     CONCLUSION

      For the reasons stated, IT IS ORDERED that the plaintiff’s motion to permit

registration is GRANTED.




                                            5
      IT IS FURTHER ORDERED that the defendants’ motion to supplement the

record is DENIED.

      Dated at Milwaukee, Wisconsin, this 18th day of January, 2019.



                                       s/Lynn Adelman
                                       LYNN ADELMAN
                                       District Judge




                                         6
